FILED
                            NOT FOR PUBLICATION                               OCT 23 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BILLY DRIVER, Jr.,                                No. 14-56519

               Plaintiff - Appellant,             D.C. No. 2:14-cv-02170-BRO-
                                                  AGR
 v.

L. D. ZAMORA, in individual capacity              MEMORANDUM*
and Chief Health Care Appeals, in official
capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                  Beverly Reid O’Connell, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      California state prisoner Billy Driver, Jr., appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s dismissal for failure to state a claim

under 28 U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d 1193, 1194 (9th

Cir. 1998) (order). We affirm.

      The district court properly dismissed Driver’s action because Driver failed to

allege facts sufficient to show that defendants were deliberately indifferent to his

serious medical needs by denying his request for prostate and colon treatment from

an outside hospital. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004)

(a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to inmate health; neither a difference of opinion

concerning the course of treatment nor negligence in diagnosing or treating a

medical condition amounts to deliberate indifference); Nat’l Ass’n for the

Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049

(9th Cir. 2000) (in determining whether a complaint states a claim for relief, a

court may consider facts contained in documents attached to the complaint).

      The district court did not abuse its discretion in denying Driver’s requests

for appointment of counsel and a special master. See Agyeman v. Corr. Corp. of

Am., 390 F.3d 1101, 1102-04 (9th Cir. 2004) (setting forth standard of review for

appointment of counsel and describing the factors to be considered before

appointing counsel); United States v. Suquamish Indian Tribe, 901 F.2d 772, 774-


                                           2                                     14-56519
75 (9th Cir. 1990) (setting forth standard of review for appointment of a special

master and explaining that a special master is only appointed under exceptional

conditions).

      We reject Driver’s contentions that his consent to proceed before the

magistrate judge was required before the magistrate judge could screen his

complaint or submit her report and recommendation to the district court. See 28

U.S.C. § 636(b)(1)(A)-(B).

      We do not consider facts or documents not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

      Driver’s request for judicial notice, set forth in his opening brief, is denied.

      AFFIRMED.




                                            3                                    14-56519